department of the treasury washington ashington dc 2a person to contact telephone number refer reply to op e ep t date jun internal_revenue_service uniform issue list attn legend employer m church p plan x pian y u dear this is in response to a ruling_request dated date as supplemented by letters dated date date and date submitted on your behalf by your authorized representative with respect to an arrangement described under sec_403 of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is an organization described in sec_501 of the code employer m established plan x and plan y for the benefit of the employees of employer m employer m is organized under the auspices of church p and follows the teachings tenets and ecclesiastical laws of church p of we page plan x permits employees to enter into salary reduction agreements to make contributions on a pre-tax basis to a retirement_income_account as defined in sec_403 of the code the assets of plan x will be commingled with the assets of plan y plan y is a defined_benefit_plan that is qualified under sec_401 of the code the assets of plan x will be separately accounted for and will be used only for the exclusive benefit of the participants and beneficiaries of plan x also assets of plan y will be separately accounted for and used only for the exclusive benefit of participants and beneficiaries of pian y both plan x and plan y are considered church plans under sec_414 two types of contributions may be made to plan x on behalf of a participant the two are salary reduction contributions under section dollar_figure of plan x and rollover_contributions in accordance with sec_403 of the code pursuant to section dollar_figure of plan x under section dollar_figure of plan x salary reduction contributions are timited to the lesser_of the maximum exclusion_allowance in accordance with sec_403 of the code or the limitations under sec_415 or an amount no greater than permitted under sec_402 pursuant to sections and dollar_figure of plan x distributions may be made only upon death disability termination of employment attainment of age the attainment of the plan’s latest distribution date or financial hardship all contributions under plan x are limited to the amount of the exclusion_allowance as set forth under sec_403 of the code under sections dollar_figure and dollar_figure of plan x the trustee shall value the elective_deferral accounts four times each year under section dollar_figure of plan x all amounts allocated to a participant's account pursuant to the salary reduction agreement shall be nonforfeitable at all times under section dollar_figure of plan x distributions are made in accordance with sec_401 of the code including the minimum distribution incidental benefit requirements of sec_1_401_a_9_-2 of the proposed income_tax regulations section dollar_figure of plan x further provides that the required_beginning_date means the latest of when the participant attains age the tenth anniversary of the date on which the participant commenced participation in plan x or the participant terminates service with employer m section dollar_figure of plan x provides that'a distributee receiving an eligible_rollover_distribution under the plan may elect to have the distribution rolled over in a direct_rollover to an eligible_retirement_plan based upon the foregoing facts and representations you request the following rulings plan x satisfies the requirements of sec_403 of the code and constitutes a retirement_income_account established or maintained by a church to provide benefits under sec_403 for eligible employees and beneficiaries participant contributions to plan x made pursuant to a salary reduction agreement between a participant and employer m and any eamings thereon will not be taxable to the 2ol page participant when contributed to plan x to the extent that the contributions do not exceed the participant's exclusion_allowance for such taxable_year as provided in sec_403 of the code but rather will be taxable to the participant only for the taxable_year in which such amounts are received by the participant sec_403 of the code provides in part that amounts contributed by an employer to purchase an annuity_contract for an employee are excludable from the gross_income of the employee in the year contributed to the extent of the applicable_exclusion allowance provided the employee performs services for an employer which is exempt from tax under sec_501 of the code as an organization described in sec_501 or the employee performs services for an educational_institution as defined in sec_170 of the code which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing the annuity_contract is not subject_to sec_403 of the code the employee's rights under the contract are nonforfeitable except for failure to pay future premiums such contract is purchased under a plan which meets the nondiscrimination requirements of paragraph except in the case of a contract purchased by a church and in the case of a contract purchased under a plan which provides a salary reduction agreement the plan meets the requirements of sec_401 sec_403 of the code provides further that the employee shail include in his gross_income the amounts actually distributed under such contract in the year distributed as provided in sec_72 of the code sec_403 of the code provides that a retirement_income_account provided by a church shall be treated as an annuity_contract described in sec_403 and amounts paid_by an employer described in paragraph a to such an account shall be treated as amounts contributed by the employer for an annuity_contract for the employee on whose behalf such account is maintained the term retirement_income_account for purposes of this section means a defined contribution program established or maintained by a church a convention or association of churches including an organization described in sec_414 to provide benefits under sec_403 for an employee described in paragraph thereunder or his beneficiaries sec_403 of the code requires that arrangements pursuant to sec_403 of the code must satisfy requirements similar to the requirements of sec_401 and similar to the incidental death_benefit requirements of sec_401 with respect to benefits accruing after date in taxable years ending after such date in addition this section requires that for distributions made after date the requirements of sec_401 regarding direct rollovers are met sec_401 of the code generally provides that benefits commence by april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires and specifies required_minimum_distribution rules for the payment of benefits from retirement plans sec_403 of the code provides generally that sec_403 annuity_contract distributions attributable to contributions made pursuant to a salary reduction agreement mba page within the meaning of sec_402 may be paid only when the employee attains age separates from service dies becomes disabled within the meaning of sec_72 or in the case of hardship such contract may not provide for the distribution of any income attributable to such contributions in the case of hardship sec_403 of the code provides that in the case of a contract purchased under a plan which provides a salary reduction agreement the plan must meet the requirements of sec_401 sec_401 requires a sec_403 arrangement which provides for elective_deferrals to limit such deferrals under the arrangement in combination with any other qualified_plans or arrangements of an employer maintaining such plan providing for elective_deferrals to the limitation in effect under sec_402 for taxable years beginning in such calendar_year sec_402 of the code provides generally that the elective_deferrals of any individual for any taxable_year shall be included in such individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure sec_402 of the code provides that the limitation under paragraph shall be increased but not to an amount in excess of dollar_figure dollar_figure for years after date by the amount of any employer contributions for the taxable_year described in sec_402 sec_402 provides that the term elective_deferrals includes in part with respect to any taxable_year any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement sec_415 of the code provides in relevant part that an annuity_contract described in sec_403 shall not be considered described in sec_403 unless it satisfies the sec_415 limitations in the case of an annuity_contract described in sec_403 the preceding sentence applies only to the portion of the annuity_contract exceeding the sec_415 limitations and the amount of the contribution for such portion shall reduce the exclusion_allowance as provided in sec_403 part iv d of the general explanation of the tax equity and fiscal responsibility act of act contains in pertinent part the following information regarding investments made by or on behalf of participants for whom contributions are made into a retirement_income_account as described in sec_403 of the code the act also provides that generally the tax rules relating to tax-sheltered contracts apply to retirement income accounts provided by a church for its employees under the act a retirement_income_account means a program which is a defined_contribution_plan sec_414 and which is established or maintained by a church to provide retirement benefits for its employees under the tax-sheltered annuity rules thus a church maintained retirement_income_account differs from a tax-sheltered annuity only in that the account is not maintained by an insurance_company page however that part of the common fund which the assets of a church-maintained retirement_income_account for the benefit of an employee or his beneficiaries may be commingled in a common_trust_fund made up of such accounts equitably belongs to any account must be separately accounted for 1e it must be possibie at all times to determine the account's interest in the fund and cannot be used for or diverted to any purposes other than the exclusive benefit of such ‘employee and beneficiaries provided these requirements are met the assets of a retirement_income_account also may be commingled with the assets of a tax-qualified pian without adversely affecting the status of the account or the qualification of the plan in this case you represent that the funds of plan x and plan y will be commingled however it is also represented that the funds of plan x and plan y will be separately accounted for and used only for the exclusive benefit of the participants and beneficiaries of the respective plans in this case you represent that employer m an employer described in sec_501 of the code has established plan x as its sec_403 program for its employees all contributions and the earings thereon are fully vested and nonforfeitable at all times plan x does not meet the requirements of a sec_403 annuity_contract plan x satisfies the limits under sec_403 of the code that amounts attributable to elective_deferrals shall not be distributable earlier than upon the attainment of age separation_from_service death disability or hardship in addition plan x satisfies the sec_403 requirements and limits contributions in accordance with sec_403 and sec_415 of the code accordingly based on the foregoing law and facts we conclude with respect to your first ruling_request that plan x satisfies the requirements of sec_403 of the code and constitutes a retirement_income_account established or maintained by a church to provide benefits under sec_403 for eligible employees and beneficiaries we also conclude with respect to your second ruling_request that participant contributions to plan x made pursuant to a salary reduction agreement between a participant and employer m and any eamings thereon will not be taxable to the participant when contributed to plan x to the extent that the contributions do not exceed the participant's exclusion_allowance for such taxable_year as provided in sec_403 of the code but rather will be taxable to the participant only for the taxable_year in which such amounts are received by the participant this ruling is contingent upon the adoption of the amendments to plan x as stipulated in your correspondence dated date and date and will have no effect unless such proposed amendments are adopted this ruling is also contingent on the funds of plan x and plan y being separately accounted for and each used for the exclusive benefit of the participants and beneficiaries of the respective plans this ruling is limited to the form of plan x as amended exciuding any form defects that may violate the nondiscrimination requirements of sec_403 of the code this tuling does not extend to any operational violations of sec_403 by plan x now or in the future page e this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours arfarse moen frances v sloan chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc
